     Case 1:18-cr-00121-LJO-SKO Document 65 Filed 10/20/20 Page 1 of 2


 1   McGREGOR W. SCOTT
     United States Attorney
 2   LAURA D. WITHERS
     VINCENTE TENNERELLI
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6   Attorneys for Plaintiff
     United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00121-LJO-SKO

12                                      Plaintiff,        FINAL ORDER OF FORFEITURE

13                               v.

14    ARNOLD PETERSON,

15                                      Defendant.

16

17            WHEREAS, on December 13, 2019, the Court entered a Preliminary Order of

18   Forfeiture, pursuant to the provisions of 49 U.S.C. § 46306(d) and 28 U.S.C. § 2461(c), based

19   upon the plea agreement entered into between plaintiff and defendant Arnold Peterson,

20   forfeiting to the United States the following property:

21                     a. Aircraft, 1964 Piper PA-28-180, serial number 28-1510, bearing U.S. tail

22                          number N7568W.

23            AND WHEREAS, beginning on January 10, 2020, for at least 30 consecutive days, the

24   United States published notice of the Court’s Order of Forfeiture on the official internet

25   government forfeiture site www.forfeiture.gov. Said published notice advised all third parties of

26   their right to petition the Court within sixty (60) days from the first day of publication of the

27   notice for a hearing to adjudicate the validity of their alleged legal interest in the forfeited

28   property;
     FINAL ORDER OF FORFEITURE                            1
     Case 1:18-cr-00121-LJO-SKO Document 65 Filed 10/20/20 Page 2 of 2


 1            AND WHEREAS, the United States served notice of the preliminary order of forfeiture

 2   on Paul Baldwin and B & P Enterprises, LLC, known potentially interested parties;

 3            AND WHEREAS, the Court has been advised that no third party has filed a claim to the

 4   subject property and the time for any person or entity to file a claim has expired;

 5            Accordingly, it is hereby ORDERED and ADJUDGED:

 6            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States of

 7   America all right, title, and interest in the above-listed property pursuant to 21 U.S.C. § 853(a), to

 8   be disposed of according to law, including all right, title, and interest of Arnold Peterson, Paul

 9   Baldwin, and B & P Enterprises, LLC.

10            2.       All right, title, and interest in the above-listed property shall vest solely in the

11   name of the United States of America.

12            3.       The U.S. Customs and Border Protection shall maintain custody of and control

13   over the subject property until it is disposed of according to law.

14   IT IS SO ORDERED.
15
         Dated:       October 20, 2020
16                                                          UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
     FINAL ORDER OF FORFEITURE                              2
